Citation Nr: 0503443	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-06 121 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel






INTRODUCTION

The veteran had active service from June 1979 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  This decision denied the veteran's claim 
for a rating higher than 10 percent for his 
pseudofolliculitis barbae.  

Note also that, when filing of his substantive appeal (VA 
Form 9) in May 2002, the veteran requested a Travel Board 
hearing before a Veterans Law Judge (VLJ) of the Board, at 
the RO in Atlanta.  But he failed to report for his hearing, 
did not explain his absence, and did not request to 
reschedule his hearing.  So the Board deems his request for a 
hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2004).

The Board remanded the case to the RO in July 2003 for 
further development and consideration.  The case since has 
been returned to the Board.

Unfortunately, because of additional evidence obtained since 
the RO returned the case to the Board, still further 
development is required before actually deciding this appeal.  
So, for the reasons explained below, the case is again being 
remanded to the RO - but this time via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.




REMAND

Very recently, in December 2004, the veteran submitted 
several statements in support of his claim for a higher 
rating.  Enclosed with these statements are two VA Form 21-
4142 (Authorization and Consent to Release Information to 
VA), wherein he indicated that he had received relevant 
treatment at the Southern Regional Medical Center and Tara 
Dermatology Center.  He said he received treatment at the 
Southern Regional Medical Center from January 2001 through 
December 2004 and at the Tara Dermatology Center from May 
1999 through December 2004.  Some of the treatment records 
from the Tara Dermatology Center are already on file, but 
they only concern treatment up until October 2003, and the 
veteran has indicated even more recent treatment at this 
facility to show his skin condition is more severe than 
currently rated.  So these additional records must be 
obtained, as well as those from the Southern Regional Medical 
Center that are not currently on file.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  With the veteran's authorization (see 
the two VA Form 21-4142 that he recently 
submitted in December 2004), obtain the 
complete records of his treatment at the 
Southern Regional Medical Center 
from January 2001 through the present and 
at the Tara Dermatology Center from 
October 2003 through the present.  If the 
efforts to obtain these additional 
records are unsuccessful, notify the 
veteran in accordance with the VCAA.



2.  Then readjudicate the veteran's claim 
for a higher rating for his 
pseudofolliculitis barbae in light of any 
additional evidence obtained.  If the 
benefit sought is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




